IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0429
                               Filed May 17, 2017


IN THE INTEREST OF I.B.,
Minor Child,

K.R., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Cheryl E. Traum,

District Associate Judge.



      A mother appeals from the juvenile court’s adjudicatory and dispositional

orders in a child-in-need-of-assistance proceeding. APPEAL DISMISSED.




      Steven W. Stickle of Stickle Law Firm, P.L.C., Davenport, for appellant

mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Carrie E. Coyle, Davenport, attorney and guardian ad litem for minor child.




      Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                          2


MULLINS, Judge.

       A mother appeals from the juvenile court’s adjudicatory and dispositional

orders in a child-in-need-of-assistance (CINA) proceeding, challenging a factual

finding within the court’s orders. “We review CINA proceedings de novo.” In re

J.S., 846 N.W.2d 36, 40 (Iowa 2014). “In reviewing the proceedings, we are not

bound by the juvenile court’s fact findings; however, we do give them weight.” Id.

“Our primary concern is the child[]’s best interests.” Id.

       I.B. was born in October 2016.1 The mother entered into an agreement

with the Iowa Department of Human Services (DHS) to voluntarily place the child

in family foster care. The child was subsequently placed in the care and custody

of maternal relatives. In November, the State filed a CINA petition.

       The voluntary placement agreement expired in early January 2017 after

ninety days. The adjudicatory hearing was originally set for a date prior to the

expiration of the agreement; however, the mother requested a continuance and

the hearing was rescheduled to a date approximately two weeks after the

agreement expired. The mother requested the child be returned to her care, but

DHS disagreed, citing ongoing safety concerns.               A few days before the

rescheduled adjudicatory hearing, the State sought an ex parte removal order,

which the court granted.

       The mother stipulated to the CINA adjudication at the hearing later that

week. The court subsequently entered an order adjudicating the child CINA and

continuing placement of the child in the temporary custody of the mother’s


1
  The mother has two other children who have been removed from her custody and are
the subject of a separate CINA action.
                                        3


relatives. In March, the court entered a dispositional order again continuing the

child’s removal and placement. In both orders, the juvenile court found, “The

child has been removed from the care of the parents since October . . . 2016.”

       The mother complains the juvenile court should not have found the child

was removed from her care and custody in October 2016; instead she argues the

court should have found the child was removed when the court entered the ex

parte removal order in January 2017. The mother fears the district court’s factual

finding that removal occurred in October 2016 might affect future proceedings in

this case.

       “A case is ripe for adjudication when it presents an actual, present

controversy, as opposed to one that is merely hypothetical or speculative.” State

v. Iowa Dist. Ct., 616 N.W.2d 575, 578 (Iowa 2000). Our rules of judicial restraint

generally preclude appellate review of issues that depend on matters not yet

developed. See id. (noting the ripeness doctrine exists “to prevent the courts,

through avoidance of premature adjudication, from entangling themselves in

abstract disagreements” (citation omitted)). The date of removal does not impact

the CINA adjudication or disposition, but rather, potential future proceedings that

statutorily require a specific amount of time to have passed following the removal

of a child from his or her parents’ custody. Thus, the issue is not ripe for our

review at this time.

       Accordingly, we dismiss the mother’s appeal and remand for further

proceedings.

       APPEAL DISMISSED.